DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on November 30, 2018 for the application filed November 30, 2018 which does not claim foreign or domestic priority. Claims 1-20 are currently pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the at non-modal interface element” in line 15. The “at” and “element” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al. (U.S. Pub. No. 2019/0079642) in view of Browne et al. (U.S. Pub. No. 2004/0064342).
Regarding claim 1, Burch discloses a mobile computing device for managing and logging actions during an emergency care event (Abstract), the mobile computing device comprising: 
Paragraph [0023]);
one or more processors (Paragraph [0023]); 
an event data store (Paragraphs [0023] and [0055]); 
a communication interface (Paragraphs [0023]-[0024]); and 
a non-transitory computer-readable medium having computer-executable instructions stored therein that, in response to execution by the one or more processors, cause the computing device to (Claim 38): 
present a first modal interface element to collect information, and close the modal interface element after collecting the information (Paragraph [0053] discusses providing a required login window to capture user credentials and to allow the user interface on fig. 4 to be presented and functional.); 
in response to detecting actuation of an event-initiating interface element, present a non-modal interface to manage and record event information, wherein content of the at non-modal interface element is determined by the at least one care guideline (Paragraphs [0005] and [0034]-[0037] discuss a management interface window in response to the actuation of associated button 404. The management interface window displays a plurality of tasks determined by expert care guidelines.); and 
store collected information in an event record in the event data store (Paragraph [0055] discusses that the generated records are stored in the memory.).
Burch does not appear to explicitly disclose that the collected information defines at least one care guideline.
Browne teaches that it was old and well known in the art of patient health care protocols at the time of the filing to present a first modal interface element to collect Browne, paragraph [0031] and [0061]-[0062] discuss a touch screen input for providing patient data which defines a care protocol.) to select a protocol applicable to a specific patient complaint, condition or presentation (Browne, paragraphs [0038] and [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art of patient health care protocols at the time of the filing to modify the information collected of Burch, to include information that defines at least one care guideline, as taught by Browne, in order to select a protocol applicable to a specific patient complaint, condition or presentation.

Regarding claim 2, Burch does not appear to explicitly disclose, but Browne teaches that it was old and well known in the art of patient health care protocols at the time of the filing wherein the information that defines at least one care guideline includes at least one of a patient weight, an indication of whether compressions are underway, and an indication of whether or not the patient is pediatric (Browne, paragraph [0049] discusses that the protocols are based on patient data and that the patient data includes patient weight.) to select a protocol applicable to a specific patient complaint, condition or presentation (Browne, paragraphs [0038] and [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art of patient health care protocols at the time of the filing to modify the information collected of Burch, to include information that defines at least one care guideline includes at least one of a patient weight, an indication of whether compressions are underway, and an 

Regarding claim 3, Burch further discloses wherein the instructions further cause the computing device to: 
in response to detecting actuation of an end interface element (Paragraph [0052] discuss detecting actuation a stop recording button which ends the session.): 
present a second modal interface element to collect administrative information (Paragraphs [0052] and [0054] discusses that upon selecting the button, the user is presented with windows to collect administrative information. This is required for the user to end the session.); 
establish a connection via the communication interface to an electronic medical record (EMR) server (Fig. 1 and paragraphs [0020]-[0021], [0031] and [0055] discuss connecting the care support system to a server for storage.); and 
transmit the event record to the EMR server (Paragraphs [0031] and [0055] discuss transmitting the records to the server.).

Regarding claim 4, Burch further discloses wherein the instructions further cause the computing device to track a treatment cycle (Paragraph [0045] discuss counting task/treatment cycles.).

Regarding claim 5, Burch further discloses wherein tracking a treatment cycle comprises: 
Figs. 4-5 show a treatment cycle timer 420 being started.); 
incrementing a treatment cycle counter (Figs. 7-8 show a cycle counter being incremented from 0 to 1. Also see paragraphs [0045]-[0046].); and 
presenting the treatment cycle counter, the treatment cycle timer, and a treatment cycle time remaining indicator that is based on the treatment cycle timer (Figs. 4-5 show a display having cycle timer 420, cycle counter 464/424 and progress indicator which shows an indication of elapsed time relative to the end of a cycle time interval. Also see paragraph [0040].)

Regarding claim 6, Burch further discloses wherein tracking the treatment cycle further comprises presenting a alert upon detecting that the treatment cycle timer has reached a predetermined time (Paragraphs [0039] and [0042]-[0043] discusses providing alert that the cycle timer has expired, such as by providing an instruction to perform a task.).
Burch does not appear to explicitly disclose that the alert is modal, but Browne teaches that it was old and well known in the art of patient health care protocols at the time of the filing that instructions to perform a task may be modal (Browne, paragraphs [0039], [0052] and [0063] discuss that prompts to perform a task are required to be acknowledge.) to provide protocols with little amount of actions left to the discretion of an operator (Browne, paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art of patient health care protocols at the time of the filing to modify alert of Burch, to be modal, as 

Regarding claim 7, Burch further discloses wherein tracking the treatment cycle further comprises: 
detecting the start of a subsequent treatment cycle (Paragraph [0045] discuss determining when to augment a cycle counter.); 
incrementing the treatment cycle counter (Paragraph [0045] discuss augmenting a cycle counter.); and 
resetting the treatment cycle timer and the treatment cycle time remaining indicator (Paragraph [0045] discusses resetting the cycle time timer and progress indicator.).

Regarding claim 8, Burch as modified by Browne further discloses wherein the treatment cycle is for a dose of epinephrine, and wherein the modal alert indicates an amount of time that has elapsed since the previous epinephrine dose (Paragraphs [0026]-[0027], [0037], [0039]-[0040] and [0047] discuss an epinephrine dose treatment cycle timer which may provide a alert or prompt regarding the time elapsed from a precious does of epinephrine. This could be a modal alert as discussed by Browne and incorporated in claim 6 above.).

Regarding claim 10, Burch further discloses wherein presenting the non-modal interface includes presenting a workflow interface (Fig. 4-7 show that the non-modal interface is a workflow interface.).

Regarding claim 10, Burch further discloses wherein presenting the workflow interface includes: 
presenting an ordered list of workflow steps (Figs. 7, 11, 24 and paragraph [0043] show and discuss providing at least one task specific guided instruction sequence, such as a plurality if related instructions.); 
detecting actuation of a completion interface element of a first workflow step in the ordered list of workflow steps (Paragraphs [0044]-[0045] and [0048] discuss a user actuation a button to complete a task/instruction.); 
inserting information associated with the first workflow step into the event record (Paragraphs [0044]-[0045] and [0048]-[0049] discuss inserting the completed task/instruction/event into an activity log.); and 
removing the first workflow step from the ordered list of workflow steps (Figs. 4-7 and 11 and paragraphs [0046]-[0047] show and discussed that after a task/instruction has been completed, it is removed from the display until it is time to be done again.).

Regarding claim 12, Burch further discloses wherein presenting the non- modal interface includes presenting an order information collection interface (Figs. 8-10 and 12-22 and paragraphs [0044] and [0048]-[0050] show and discuss presenting prompts to order/deliver/perform medication, shocks, procedures, etc.).

Regarding claim 13, Burch further discloses wherein presenting the order information collection interface includes: 
receiving a selection of an ordered item or procedure (Figs. 8-10 and 12-22 and paragraphs [0044] and [0048]-[0050] show and discuss selecting a button for a medication, shock, procedure, etc. to be performed.); 
presenting an order information collection interface that includes a given completion interface element and an ordered completion interface element (Figs. 8-10 and 12-22 and paragraphs [0044] and [0048]-[0050] show and discuss that prompt having user interface elements are presented to input data (i.e. data entry interface elements) and specific medication, shock, procedure, etc. interface elements to be selected (i.e. ordered completion interface elements).); 
in response to detecting actuation of the given completion interface element, entering information in the order information collection interface into the event record (Figs. 8-10 and 12-22 and paragraphs and paragraphs [0044] and [0048]-[0050] show and discuss logging delivery of an medication, shock, procedure, etc. to be delivered (i.e. an order), etc. in response to user entry of required information and the time of delivery (i.e. data entry interface element).); and 
in response to detecting actuation of the ordered completion interface element, presenting an ordered item interface element (Figs. 8-10 and 12-22 and paragraphs [0044] and [0048]-[0050] show and discuss that selecting a specific medication, shock, procedure, etc. presents user interface elements regarding information of the medication, shock, procedure, etc. (.i.e. description of data entry interface element))   .

Regarding claim 14, Burch further discloses wherein the instructions further cause the computing device to: 
detect an ordered item interface element that has been presented for at least a threshold amount of time without being resolved (Figs. 37-45 and paragraphs [0052] and [0054] show and discuss that the systems detects that an that a specific medication, shock, procedure has not been resolved and that information is needed. This is done at the end of a session (i.e. a threshold amount of time).); and 
presenting an alert indicating that the ordered item interface element has not been resolved (Figs. 37-45 and paragraphs [0052] and [0054] show and discuss presenting prompts requiring the information, construed as an alert.).

Regarding claims 15-20: all limitations as recited have been analyzed and rejected with respect to claims 1-14.  Claims 15-20 pertain to a computer readable medium, corresponding to the mobile device of claims 1-14. Claims 15-20 do not teach or define any new limitations beyond claims 1-14; therefore claims 15-20 are rejected under the same rationale.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burch et al. (U.S. Pub. No. 2019/0079642) in view of Browne et al. (U.S. Pub. No. 2004/0064342) and Packer et al. (U.S. Pub. No. 2012/0123224).
Regarding claim 9, Burch further discloses wherein the treatment cycle is a cardiopulmonary resuscitation (CPR) cycle (Fig. 4 and paragraph [0027]), but does not 
Packer teaches that it was old and well known in the art of performing CPR and other related lifesaving techniques at the time of the filing to provide a reminder to switch compression providers (Packer, paragraph [0055] discusses a system to indicate hen rescuers are to switch roles during CPR.) to provide improved care for the victim by better integrating and coordinating each form of the care that the victim receives (Packer, paragraph [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art performing CPR and other related lifesaving techniques at the time of the filing to modify modal alert of Burch and Browne to include a reminder to switch compression providers, as taught by Packer, in order to provide improved care for the victim by better integrating and coordinating each form of the care that the victim receives.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686